DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “refining personas over time based on newly defined feature vectors”.  The specification only discloses two feature vectors, one representing a person and his demographic traits, and another representing his fashion preferences.  Moreover, the specification does not teach how to define additional feature vectors within the meaning of the invention.
Claim 15 recites “where varying levels of imagery resolution and model fidelity can be exploited to make recommendations about products and services that are most relevant to the business”.  The specification does not describe, however the use of imagery resolution and model fidelity.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	The claims utilize indefinite language and therefore fail to particularly point and distinctly claim the subject matter of the invention.  Claims 1-17 are therefore rejected.
	With respect to claim 1, the term “the image data” lacks antecedent basis.  The word “the” should be omitted from the claim.  The limitation “group an individual newly captured by the one or more video cameras into one or more personas based on his/her feature vectors” is also indefinite.  It is not clear how to group an individual into a persona (and what the individual is to be grouped with) and is not supported by the specification.  The specification does support creating an association between an individual and a persona, however.  Claims 2-17 depend from claim 1 and are rejected for the same reasons.
	With respect to claims 3-5, the term “the persona curation system of claim 2” lacks antecedent basis.  It is suggested that the term be changed to “the system of claim 2”.  With respect to claims 7-11, the term “the persona matching solution of claim 6”  lacks antecedent basis.  It is suggested that the term be changed to “the system of claim 6”.  With respect to claim 13,  the term “the persona generation resolution of claim 12” lacks antecedent basis.  It is suggested that the term be changed to “the system of claim 12”.   With respect to claims 15-17, the term “the recommendation system of claim 14” lacks antecedent basis.  It is suggested that the term be changed to “the system of claim 14”.  The claims are rejected for these reasons as well.
	Claim 5 recites “where personas representing small groups or single individuals can be created by faceID”.  It is not clear how a persona could be created by faceID™.  Claim 5 is therefore rejected for this reason as well.  It is suggested that the claim be amended to recite “using” faceID™.
	Claim 9 recites “this information”.  It is not clear what information is being referred to and therefore lacks antecedent basis.  Claim 9 is therefore rejected for this reason as well.
	Claim 10 recites “persona alignment”.  It is not clear what persona alignment is.  Claim 10 is therefore indefinite and is rejected for this reason as well.
	Claim 12 recites “less than a predefined threshold”.  The claim does not recite, however, what the threshold is of.  Claim 12 is therefore indefinite and is rejected for this reason as well.
	The claims will be examined as best understood.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)
	STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system for recommending products as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine".  Therefore, the claims are directed to a statutory eligibility category.
	Step 2A: The invention is directed to a system for recommending products which is akin to fundamental economic practices (see Alice),  As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
“A system comprising”: 
“identify people within the image data and traits of the identified people”; 
“generate a feature vector representing a person and his/her demographic traits”; 
“generate a second feature vector highlighting a person’s fashion preferences and self-expression”; 
“generate personas based on commonality between different feature vectors”; 
“group an individual newly captured by the one or more video cameras into one or more personas based on his/her feature vectors”.
This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.
	STEP 2B.  Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.
	The instant application includes in Claim 1 additional steps to those deemed to be abstract idea(s).  When taken the steps individually, these steps are 
“one or more video cameras for capturing image data”; and 
“one or more computers comprising one or more processors and one or more storage locations, the one or more processors configured to execute software instructions to: process the image data captured by the one or more video cameras using one or more neural networks to”: 
	In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.
	Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.
	In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.
	Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 
	CONCLUSION.  It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-17, these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claims have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 7,921,036 B1 (hereinafter “Sharma”) in view of U.S. Patent Application Publication 2016/0189274 A1 (hereinafter “MacLaurin”).
	With respect to claim 1, Sharma discloses 
	
“A system comprising”: Sharma, abstract;
“one or more video cameras for capturing image data”; Sharma, col. 11, line 42 to col. 12, line 5 (one or more cameras are used to capture image data); and 
“one or more computers comprising one or more processors and one or more storage locations, the one or more processors configured to execute software instructions to”: Sharma, col. 11, line 42 to col. 12, line 5 and fig. 1 (data are fed to server for analysis); 
“process the image data captured by the one or more video cameras using one or more neural networks to identify people within the image data and traits of the identified people”; Sharma, col. 11, line 42 to col. 12, line 5; col. 13, lines 38-45 and fig. 1 (person detector detects person in image and neural network detects skin color);
“generate a feature vector representing a person and his/her demographic traits”; Sharma, col. 11, line 42 to col. 12, line 5 and fig. 1 (demographic traits are extracted from image data); 
“generate personas based on commonality between different feature vectors”; Sharma, col. 6, lines 48-60; col. 15, lines 26-36 (users are segmented, meaning personae are generated based on multiple factors, such as demographic factors and emotional state); and 
“group an individual newly captured by the one or more video cameras into one or more personas based on his/her feature vectors”.  ”; Sharma, col. 6, lines 48-60; col. 15, lines 26-36 (person captured by camera is classified based on segmentation).  
	While Sharma discloses detecting a person’s clothes, Sharma, col. 8, lines 7-17, Sharma does not explicitly disclose determining a person’s fashion preferences and self-expression.  MacLaurin discloses “generate a second feature vector highlighting a person’s fashion preferences and self-expression”; MacLaurin, paragraphs 0015, 0023 (clothing worn by user is detected, fashion preferences of user are determined, and recommendations based on fashion preferences are made).  Both Sharma and MacLaurin relate to recommending products.  Sharma, abstract; MacLaurin, abstract.  It would have been obvious to one of ordinary skill in the art at the time of filing to include the fashion determination feature as taught by MacLaurin in the method of Sharma with the motivation of avoiding inefficiencies resulting from the recommendation of products not in accordance with customers’ fashion preferences.  MacLaurin, paragraph 0011.  
	With respect to claim 2, Sharma discloses “further comprising the step of refining personas over time based on newly defined feature vectors”.  Sharma, col. 6, lines 61-67 (personae are refined based on feedback and on continued behavior over time, such as website visits and sales).
	With respect to claim 3, Sharma discloses “where the evolution of persona definitions over time provides marketing insights into changes of customer demographics, stylistic preferences, and fashion trends”.  Sharma, col. 6, lines 61-67 (personae are refined based on feedback and on continued behavior over time, such as website visits and sales).
	With respect to claim 4, Sharma discloses “where unsupervised learning algorithms are applied to find the optimal fit of the observed data to a set of personas based on some criteria”.  Sharma, col. 14, lines 10-23 (“person recognizer” learns from prior data and determines optimal fit by selecting correct person).  
	With respect to claim 5, Sharma discloses “where personas representing small groups or single individuals can be created by faceID”.  Sharma, col. 16, line 64 to col. 17, line 9 (individuals are identified by visual data and are assigned to groups; faceID™ can be used; claim does not recite that faceID™ is used).  
With respect to claim 6, Sharma discloses “further comprising the step of identifying how closely a newly defined feature vector maps to the one or more personas”.  Sharma, col. 7, lines 20-40 (emotional state vector is identified and closeness of mapping to a persona is determined).
With respect to claim 7, Sharma discloses “where specific products and historical revenue targets can be associated with persona groups to estimate sales potential and recommend a mix of products”.  Sharma, col. 7, lines 20-40 (sales data, which includes specific products is used to recommend products).  
	With respect to claim 8, Sharma discloses “where the efficient implementation of persona-based filtering enables near real-time development of product recommendations to enhanced interactions between customers and store staff or web site search engines.”.  Sharma, col. 6, lines 48-53 (product recommendations based on segmentation are made in near real time).  
	With respect to claim 9, Sharma discloses “where this information can be stored for long-term analysis of store trends without the need to store specific imagery”.  Sharma, col. 7, lines 20-40 (information such as sales data, segmentation data, and recommendations can be stored regardless of whether any particular image data are stored).  
	With respect to claim 10, Sharma discloses “where persona alignment can be performed for on-line shoppers using AI-based inspection of viewed imagery enriched by information in the loyalty account”.  Sharma, col. 6, lines 61-67 (personae are refined and aligned based on feedback and on continued behavior over time, such as website visits and sales).
	With respect to claim 11, Sharma discloses “where use of facial id can be used to estimate repeat visitors”.  Sharma, col. 14, lines 10-23; col. 16, line 64 to col. 17, line 9 (individuals can be identified by visual data, which includes facial identification and system determines whether visitors are the same as other visitors and therefore repeat visitors).  
	With respect to claim 12, Sharma discloses “further comprising the step of generating a new persona where one or more newly defined feature vectors map to existing personas by less than a predefined threshold”.  Sharma, col. 7, lines 40-62 (depending on degree of divergence from mapping, adjustment to rules (creation of new persona) is performed).  
	With respect to claim 13, Sharma discloses “where celebrities and style influencers can be substituted for real individuals to offer stylistic diversity and trend-following”.  ”; Sharma, col. 11, line 42 to col. 12, line 5 (any individual can be utilized; utilization of multiple individuals creates stylistic diversity).  
	With respect to claim 14, Sharma discloses “the one or more processors further identifying recommendations for a person based on which persona the person maps to and known traits of the persona”.  Sharma, col. 7, lines 21-62 (recommendations are identified based on mapping).  
With respect to claim 15, Sharma discloses “where varying levels of imagery resolution and model fidelity can be exploited to make recommendations about products and services that are most relevant to the business”.  Sharma, col. 7, lines 21-62 (recommendations are based on model and divergences from model).  
With respect to claim 16, Sharma discloses “where the association of a given customer to multiple personas provides diversity in product recommendations and consulting”.  Sharma, col. 7, lines 21-62 (individual can be associated with any number of personae).  
With respect to claim 17, Sharma discloses “where Al-based detection of specific fashion items worn by the customer enables product suggestions that build on the customers current style without repetition”.  Sharma, col. 7, line 66 to col. 8, line 45 (system can ensure that customer does not see an item of clothing too many times; too many can be defined as more than once).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN D CIVAN whose telephone number is (571)270-3402. The examiner can normally be reached Monday-Thursday 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ETHAN D. CIVAN
Primary Examiner
Art Unit 3625



/ETHAN D CIVAN/Primary Examiner, Art Unit 3625